UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2131



In Re: GLENN A. MARSTON; JOANNE MARGARET MARSTON,

                                                              Debtors.
_________________________


GLENN A. MARSTON,

                                              Plaintiff - Appellant,

          versus


PENNSYLVANIA   HIGHER  EDUCATION ASSISTANCE
AGENCY; THE EDUCATIONAL RESOURCE INSTITUTE;
AMERICAN STUDENT ASSISTANCE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-143, BK-97-17400-SSM)


Submitted:   November 18, 1999          Decided:     November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn A. Marston, Appellant Pro Se. Thomas Joseph Sippel, Cynthia
Ann Raposo, GILL & SIPPEL, Rockville, Maryland; William McCarron,
Jr., GOLD & STANLEY, P.C., Alexandria, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Glenn A. Marston appeals from the district court’s orders (1)

dismissing his appeal from the bankruptcy courts’ order for failing

to timely file his appeal brief, Fed. R. Bankr. P. 8001, and (2)

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Marston v. Pennsylvania Higher Educ. Assistance Agency, Nos. CA-99-

143; BK-97-17400-SSM (E.D. Va. June 4 & July 15, 1999).*   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on June 15, 1999, and July 13, 1999, the district court’s records
show that they were entered on the docket sheet on June 4, 1999,
and July 13, 1999. Pursuant to Rules 58 and 79(a) of the Federal
Rules of Civil Procedure, it is the date that the order was entered
on the docket sheet that we take as the effective date of the dis-
trict court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-
35 (4th Cir. 1986).


                                2